DETAILED ACTION
		Application No. 17/125,139 filed on 12/17/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Denholm et al (US 2020/0089803 A1) in view of Ochiai (US 2016/0154893 A1).

 	As per claim 1, Denholm teaches a computer-implemented method comprising: obtaining target data corresponding to a link ([0015], e.g., the text contains one or more links to one or more sources); determining, based on the target data, that the link is valid and obtaining, in response to the determining that the link is valid, source data corresponding to the link ([0015], e.g., determine, with a high degree of certainty whether any link included in the text is the correct link (i.e., valid link)); determining, by comparing the target data to the source data, a degree of relevance between the target data and the source data ([0016]-[0034], e.g., comparing the keywords within the received text with the obtained text); 
Denholm does not explicitly teach determining, based on the degree of relevance, that the link is incorrect, generating, in response to the determining that the link is incorrect, a corresponding notification and initiating a transfer of the notification to a user device.
However, Ochiai teaches determining, based on the degree of relevance, that the link is incorrect, generating, in response to the determining that the link is incorrect, a corresponding notification and initiating a transfer of the notification to a user device ([0047], [0060], e.g., when the recognized character is not included in the item page, the association of the link is incorrect, and thus the messaging unit sends an error message to user).Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Ochiai with the teachings of Denholm in order to facilitate a system to send a message to the user base on determining that the link is incorrect (Ochiai).
 	As per claim 2, further comprising: obtaining a web page inventory, the web page inventory comprising stored target data of a plurality of web pages, the stored target data including first stored target data of a first web page; identifying, by comparing the stored target data to the source data, a match between the first stored target data and the source data; and initiating, in response to the identifying the match, a display of the first stored target data on the user device ([0014]-[0034], Denholm). 	As per claim 3, wherein the identifying the match comprises determining that a degree of relevance between the stored target data and the source data exceeds a predetermined threshold ([0029], e.g., matching keywords between the text and the link and different predetermined thresholds can be applied to the final total relevance value, Denholm). 	As per claim 4, wherein the target data comprises a Uniform Resource Locator (URL) of a target web page and content of the target web page, and wherein the content of the target web page is selected from the group consisting of a title, a meta tag, an abstract, and text of the target web page ([0014]-[0034], Denholm). 	As per claim 5, wherein the source data comprises a HyperText Markup Language (HTML) code label and text proximate the HTML code label ([0037]-[0038], e.g., generates a HTML file including clickable areas and corresponding linked URLs based on the obtained catalog data, the HTML file includes elements (map data) for setting clickable areas and associated URLs, Ochiai). 	As per claim 6, further comprising: applying natural language processing to the source data to generate first contextual data, applying natural language processing to the target data to generate second contextual data and wherein the comparing the target data to the source data comprises comparing the first contextual data to the second contextual data ([0017]-[0034], e.g., applying natural language processing to determine one or more important keywords within the text which are used as the basis for the matching with the content of the link , Denholm). 	As per claim 7, further comprising: obtaining feedback data, the feedback data comprising input from a user regarding a first accuracy of the first contextual data and a second accuracy of the second contextual data ([0016], e.g., when the tweet is fewer than 200 words, then the whole text of the tweet is selected for analysis. The natural language process used to determine one or more important keywords within the text which are used as the basis for the matching with the content of the link).

Regarding claim 8, claim 8 is rejected for substantially the same reason as claim 1 above. 
Regarding claims 9-14, claims 9-14 are rejected for substantially the same reason as claims 2-7 above. 

Regarding claim 15, claim 15 is rejected for substantially the same reason as claim 1 above. 
Regarding claims 16-20, claims 16-20 are rejected for substantially the same reason as claims 2-7 above. 
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Laiho discloses US 6952723 B1 Method and System for Correcting Invalid Hyperlink Address Within A Public Network.
Faivre et al discloses US 2009/0313563 A1 System and Method for Providing Data Links.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166